Opinion by
Judge Blatt,
Taylor Hospital has appealed from an order of the Court of Common Pleas of Delaware County which dismissed the hospital’s exceptions and affirmed a final order of the Pennsylvania Labor Relations Board certifying Local 1319, Laborers’ International Hnion of North America, AFL-CIO-CLC, as the exclusive collective bargaining representative of certain hospital employees.
We affirm the order of the lower court on the opinion of Judge Clement J. McGovern, Jr., which may be found at 63 Del. 141 (1976). Judge McGovern ably discusses each of the arguments which has been properly raised on appeal to this Court by Taylor Hospital.1
*162Order
And Now, this 22nd day of December, 1977, tbe order of tbe Court of Common Pleas of Delaware County is hereby affirmed.

 The hospital argues that the certification should be set aside because of the substantial time which has elapsed since the election and because of the possibility of personnel turnover. This argument has never been made previously, and Sections 1501 and 1502 of the Public Employe Relations Act, Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§1101.1501, 1101.1502, prohibit a reviewing-court from considering an objection which has not been raised before the Pennsylvania Labor Relations Board absent “extraordinary circumstances,” which we do not find here.